UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


STUART M. SELDOWITZ,                   
               Plaintiff-Appellant,
                  v.
OFFICE OF THE INSPECTOR                           No. 02-1850
GENERAL OF THE UNITED STATES
DEPARTMENT OF STATE,
                Defendant-Appellee.
                                       
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
      Gerald Bruce Lee, District Judge; Welton Curtis Sewell,
                        Magistrate Judge.
                         (CA-99-1031-A)

                       Argued: October 31, 2003

                       Decided: February 3, 2004

    Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

ARGUED: Andrew Grosso, Washington, D.C., for Appellant. Rich-
ard Parker, Assistant United States Attorney, Alexandria, Virginia, for
Appellee. ON BRIEF: William M. Palmer, Boston, Massachusetts;
Theodore Allison, Washington, D.C., for Appellant.
2           SELDOWITZ v. OFFICE   OF THE INSPECTOR   GENERAL
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Appellant, Stuart Seldowitz appeals the district court’s orders
denying his motion to amend the complaint, denying his motion for
sanctions, and denying his motion for attorney’s fees. Finding no
reversible error, we affirm.

                                   I.

   This controversy is again before this court after our remand direct-
ing the district court to allow discovery on whether Seldowitz could
seek changes to internal review records compiled by the State Depart-
ment’s Office of the Inspector General. As the facts of this case are
thoroughly recounted in our previous decision, Seldowitz v. Office of
the Inspector General, No. 00-1142, 2001 WL 1742098 (4th Cir.
Nov. 13, 2000) cert. denied (Oct. 2, 2001), we will sketch them only
briefly here.

   Seldowitz is a veteran Foreign Service Officer in the United States
Department of State. In 1990, the Office of Audits of the State
Department’s Inspector General reviewed travel vouchers submitted
by a delegation to the Nuclear Space Talks in Geneva, Switzerland.
Seldowitz and his wife were a part of this Geneva delegation. Based
on its review, the Office of the Inspector General ("OIG") investi-
gated Seldowitz for submitting a false claim against the United States
as a result of amounts claimed on his travel voucher. The findings of
the investigation were turned over to the United States Attorney’s
office for the Eastern District of Virginia, and in 1995, the United
States Attorney notified Seldowitz that he was contemplating a civil
prosecution under the False Claims Act. See 31 U.S.C.A. §§ 3729-33
(West 2003). After meeting with officials from the State Department,
the OIG, and the United States Attorney’s office to discuss the possi-
ble civil prosecution, Seldowitz entered into a settlement agreement
with the government.
            SELDOWITZ v. OFFICE   OF THE INSPECTOR   GENERAL         3
   Seldowitz later requested copies of his travel vouchers from the
National Finance Center and, in March 1998, after reviewing these
materials, he requested that the State Department records be amended
pursuant to the Privacy Act. See 5 U.S.C.A. § 552a (West. 1996 &
Supp. 2003). Specifically, Seldowitz requested that the records "be
amended in order to accurately reflect that Mr. Seldowitz properly
followed all Department procedures when submitting his voucher
requests." Seldowitz, 2000 WL 1742098 at *2 (internal quotation
marks omitted). The Office of Information Resources Management
responded that it would be improper to consider amending the records
because the Integrity Committee of the President’s Council on Integ-
rity and Efficiency was investigating a complaint filed by Seldowitz
regarding the OIG investigation.

   On April 19, 1998, Seldowitz filed a complaint in the United States
District Court for the District of Columbia, and amended the com-
plaint on August 13, 1998.* Seldowitz alleged that the government
violated the Privacy Act by failing to maintain accurate records,
wrongfully threatening a False Claims act prosecution and coercing
a settlement, and improperly refusing to amend records. The records
Seldowitz sought to amend were: (1) the OIG records compiled while
the OIG was investigating Seldowitz for a possible False Claims Act
violation; (2) the records compiled by the OIG Office of Audits; and
(3) the OIG internal review records responding to allegations of OIG
misconduct regarding its investigation of the Geneva delegation’s
travel vouchers. The district court dismissed two counts on statute of
limitations grounds, and later granted summary judgment in favor of
the government as to all three sets of records that Seldowitz sought
to amend. Seldowitz appealed.

   On appeal, this court affirmed the district court’s conclusion that
two of Seldowitz’s claims were barred by the statute of limitations.
We further affirmed the district court’s grant of summary judgment
as to the audit records and records of the investigation. However, we
reversed the district court’s grant of summary judgment on the inter-
nal records and remanded for discovery.

  *The case was transferred to the United States District Court for the
Eastern District of Virginia on June 30, 1999.
4           SELDOWITZ v. OFFICE   OF THE INSPECTOR   GENERAL
                                   II.

    On remand, the district court directed discovery on the issues iden-
tified by this court. On October 18, 2001, Seldowitz filed a motion to
amend his complaint to add, as an additional count, an allegation that
he was improperly forced to accept a settlement to avoid possible lia-
bility under the False Claims Act. A magistrate judge granted Sel-
dowitz’s motion, but the OIG appealed that decision to the district
court. The district court reversed the magistrate judge’s decision and
denied the motion to amend because the proposed count exceeded the
limited scope of the case on remand and because the amendment
would be a nullity in that the proposed claim was barred by the appli-
cable statute of limitations.

   During the proceedings that followed, Seldowitz conducted discov-
ery on the issues identified by this court in its remand. While discov-
ery was proceeding, Seldowitz noticed a deposition under Rule
30(b)(6) of the Federal Rules of Civil Procedure. According to the
notice, the deposition was to take place on February 15, 2002. Some
time before the deposition was to occur, counsel for the OIG informed
Seldowitz that she would be unable to attend because she was sched-
uled to appear before the district court on another matter. Despite
being informed of this fact and receiving a copy of the government’s
motion for a protective order under Rule 26(c) of the Federal Rules
of Civil Procedure, Seldowitz convened the deposition and incurred
the costs incident thereto.

   On March 8, 2002, Seldowitz filed a motion seeking an award of
sanctions — equal to the cost associated with convening the deposi-
tion — under Federal Rule of Civil Procedure 37(d). Under question-
ing by the magistrate judge, however, Seldowitz confessed that he
convened the deposition despite his foreknowledge of opposing coun-
sel’s inability to attend and that he did so to make a point. Based on
these facts, the magistrate judge determined that sanctions were inap-
propriate. Upon review, the district court concurred, finding that

    [t]he record demonstrates that the Defendant notified the
    Plaintiff at least three times prior to the deposition date that
    Defendant could not attend. Plaintiff never attempted to res-
    chedule the date. There is no indication of bad faith or fault
            SELDOWITZ v. OFFICE   OF THE INSPECTOR   GENERAL         5
    on the Defendant’s part that caused Plaintiff harm. Any
    financial injury incurred by the Plaintiff was purely by his
    own design.

Supp. J.A. 397 (internal citation omitted).

   Following discovery, a non-jury trial on the claims involving the
internal records was held. The district court entered an order for the
OIG, finding that, as a matter of fact, the Internal Review Records of
the Special Inquiry had been destroyed, and concluding that the Spe-
cial Inquiry Seldowitz sought to amend was not retrievable within a
"system of records" as that term of art is used in the context of the
Privacy Act. Thus, the court held that Seldowitz was not entitled to
amend any of the OIG’s records.

   Seldowitz thereafter sought an award of attorney’s fees, arguing
that he "substantially prevailed" in the case below. The district court
denied Seldowitz’s motion, finding that Seldowitz

    did not receive any relief for his claims under the Privacy
    Act, nor did he receive the relief requested in his Amended
    Complaint. [Seldowitz] sought to compel the amendment of
    a record which contained the suggestion that he violated the
    False Claims Act — he did not meet this objective as judg-
    ment was for [the OIG]. [Seldowitz] received absolutely no
    judicial relief on his Complaint.

J.A. 291.

                                  III.

   On appeal, Seldowitz contends that the district court erred by deny-
ing his motion to amend the complaint, denying his motion for sanc-
tions, and denying his motion for attorney’s fees. We have carefully
reviewed the record and considered the parties’ arguments, as set
forth in their briefs and as made at oral argument. For the reasons
given by the district court in its various rulings, we affirm the judg-
ment of the district court.

                                                           AFFIRMED